DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 have been examined and are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes “a distributed pessimistic lock based on a HBase storage, comprising: a lock manager configured to be installed on a Region of a RegionServer node of a HBase system, wherein the lock manager has a lock and unlock interface” and “the distributed pessimistic lock, an operation transaction and a lock holder form a cross linked list format.” It is not clear how the distributed pessimistic lock that comprises the recited lock manager to be installed in an HBase system, combined with an operation transaction and a lock holder form a cross linked list format. In other words, it is not clear what it means to form a cross linked list format based on 
Claim 1 includes “the distributed pessimistic lock, an operation transaction and a lock holder form a cross linked list format, wherein a horizontal dimension is information of a current data row, a vertical dimension is information of the operation transaction, and an intersection point between the horizontal dimension and the vertical dimension is the lock holder.” This language expressly recites that three required things form the recited cross linked list format: (1) the distributed pessimistic lock, (2) an operation transaction and (3) a lock holder form. However, the very next limitation recites that there are only two intersecting dimensions of the cross linked list format: (1) the horizontal dimension and (2) the vertical dimension. More importantly, these two required intersecting dimensions do not store the three required elements that form the cross linked list format; in other words, these two intersecting dimensions do not include within them the required the distributed pessimistic lock, an operation transaction and a lock holder. The recited information of a current data row and information of the operation transaction of the two dimensions and an intersection of them does not amount to the distributed pessimistic lock, an operation transaction and a lock holder. It is not clear what the scope of this limitation is. Dependent claims 2-14 are likewise rejected.
Claim 2 includes “wherein distributed pessimistic locks added in the database operation sequence are all stored in an object collection of a Transaction of the lock manager”. There is 
Claim 2 includes “wherein distributed pessimistic locks added in the database operation sequence are all stored in an object collection of a Transaction of the lock manager”. However, claim 1 requires the storing of a distributed pessimistic lock as “the distributed pessimistic lock, an operation transaction and a lock holder form a cross linked list format.” These are two different ways of how and where a distributed pessimistic lock is stored; it is not clear what the scope of claim 2 is since it contradicts with what is required in parent claim 1. 
	Claim 3 includes “the distributed pessimistic lock according to claim 1, wherein the distributed pessimistic lock comprises a table lock, a row lock, a table lock object corresponds to a Region table, and a rowKey property value of the Region table is empty.” It is not clear what this limitation is trying to convey as it does not make sense. The limitation may be missing words.
	Claim 4 includes “wherein the lock holder is newly created when…”; this language requires that the lock holder did not previously exist. However, the lock holder already exists in claim 1 as a positively recited intersection point and an element of the cross linked list format. Thus, claim 4 is indefinite for contradicting parent claim 1. Dependent claim 5 is likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

	
	Claim 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter and is also directed to an abstract idea without significantly more. 
	Claim 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that “the distributed pessimistic lock based on HBase storage” of claims 1-14 is not directed to one of the eligible categories of subject matter and therefore does not satisfy Step 1. 
	Fig. 2 of the specification as filed illustrates “the distributed pessimistic lock based on HBase storage”; every element in the figure is illustrated as a software component including the LockManager and HBase. 
	Furthermore, the second paragraph on page 3 of the specification describes the invention as a software distributed database solution to the problem of stand-alone machine databases being limiting as single physical machines. The last paragraph on page 4 of the specification indicates that it is too costly to improve concurrent performance by adding hardware specifications and so it is necessary to study and improve the software-based solution of pessimistic locks in a distributed system. 
	Even further, the last paragraph on page 16 of the specification includes the following (with emphasis): “The design is simple and clear and is easy to maintain complex lock information. In addition, the lock manager only manages data at the current Region level, which greatly improves the concurrency of key operation transactions in OLTP scenarios and improves performance efficiency. At the same time, the pessimistic lock is realized through HBase Coprocessor, and the existing mechanism of HBase is fully utilized to reduce development complexity and shorten the development cycle.” All emphasized portions strongly indicate that the entirety of the invention is a computer program which is not an eligible category of subject matter. Note that “HBase Coprocessor” does not refer to a hardware processor; it is an established framework for running software code.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-14, there are no limitations directed to additional elements.
In claim 1, limitations reciting the abstract idea are as follows:
A distributed pessimistic lock based on a HBase storage, comprising: a lock manager configured to be installed on a Region of a RegionServer node of a HBase system, wherein the lock manager has a lock and unlock interface (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the limitation precludes the step from practically being performed in the mind. This encompasses the user thinking of logic that can lock and unlock data. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment), and the distributed pessimistic lock, an operation transaction and a lock holder form a cross linked list format, wherein a horizontal dimension is information of a current data row, a vertical dimension is information of the operation transaction, and an intersection point between the horizontal dimension and the vertical dimension is the lock holder (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking of data organized in a relational format with 1 row, 1 column and an intersection of the row and column. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. There are no additional elements. Even if the claim recited additional elements such as a memory and a processor, these elements would fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (page 16, last paragraph makes it clear that the invention is implemented in “the existing mechanism” of HBase), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are recited at all. Even if the claim included a processor and a memory, such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements of a memory and processor would broadly apply to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. 
	Dependent claims 2-14 have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory Chanan, Apache HBase Internals: Locking and Multiversion Concurrency Control, hereinafter Chanan, in view of Wolle et al., A Note on Contraction Degeneracy, hereinafter Wolle.

As per claim 1, Chanan discloses a distributed pessimistic lock based on a HBase storage, comprising: 
a lock manager configured to be installed on a Region of a RegionServer node of a HBase system, wherein the lock manager has a lock and unlock interface (see at least page 2, last line and top of page 3 for Obtain Row Lock and Release Row Lock which are lock manager lock and unlock interfaces, the lock manager installed with respect to MemStore, which is inside a Region of an HBase RegionServer node. Note that Chanan’s disclosure of HBase and RowKeys is in accordance with Applicant’s detailed discussion of “the existing mechanism” as written in the specification as filed at page 6, first paragraph, page 8, last paragraph, page 12, and page 16, last paragraph) 
the distributed pessimistic lock, an operation transaction and a lock holder form a […data structure or storage…] format,  wherein a horizontal dimension is information of a current data row (see page 1 for a disclosure of HBase ACID semantics per-row (with MemStore data cell row, col pairs, i.e. form a data structure or storage format) wherein a row is a “horizontal dimension”; additionally, and/or alternatively, see pages 2-3 note that the RowLock of a particular row (i.e. horizontal dimension) is followed by assigning a write number (i.e. information of a current data row) in a data cell corresponding to a particular row, and the data of the write operation is  a vertical dimension is information of the operation transaction (see examples in Chanan’s disclosure in at least pages 1-4 and note the actual data being written via the write operations (i.e. information of the operation transaction) is data stored in a column (i.e. vertical dimension) of a Region MemStore cell), and an intersection point between the horizontal dimension and the vertical dimension is the lock holder (see mapping above – the RowLock is obtained and released based on the write operation for a particular data cell (i.e. row, col pair) or a particular column of a particular row (i.e. intersection point lock holder)).
Chanan does not explicitly disclose the data structure or storage is as a cross linked list format. However, in the related field of endeavor of data structures and data storage, Wolle discloses this on page 13. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Wolle’s teaching, in the related field of endeavor of data structures and data storage, would have allowed Chanan’s method to implement any known data structure such as the disclosed cross-linked list data structure that is described as storing data in a doubly linked lists with cross pointers between them. As stated in Wolle, page 12 last paragraph, the benefits provided by such a data structure will “enable fast operations” and “avoids a logarithmic factor that is typical for tree-structures”.

As per claim 2, Chanan in view of Wolle discloses the distributed pessimistic lock according to claim 1, wherein the operation (see examples in Chanan’s disclosure in at least pages 1-4 and note that the database operations include multiple steps for reading and/or writing data (i.e. a database operation sequence for accessing and operating a plurality of data items)), wherein distributed pessimistic locks added in the database operation sequence are all stored in an object collection of a Transaction of the lock manager (see rejection of claim 1 – the RowLock is obtained and released based on the write operation for a particular data cell (i.e. row, col pair) or a particular column of a particular row (i.e. an object collection of a Transaction of the lock manager) and note that the RowLock is followed by assigning (i.e. added in) a write number in the data cell).

As per claim 3, Chanan in view of Wolle discloses the distributed pessimistic lock according to claim 1, wherein the distributed pessimistic lock comprises a table lock, a row lock, a table lock object corresponds to a Region table, and a rowKey property value of the Region table is empty (see Chanan, pages 1-4 including the images therein);  wherein a row lock object corresponds to a data row of the Region table, and a rowKey property value of the data row of the Region table is a row key of the current data row (see rejection of vertical dimension and horizonal dimension limitations in claim 1).

Chanan in view of Wolle discloses the distributed pessimistic lock according to claim 1, wherein the lock holder is newly created when the operation transaction locks data through the lock manager, and the lock holder comprises a lock type, a lock mode and the operation transaction (see rejection of vertical dimension and horizonal dimension limitations in claim 1 – note the various types, modes and operation transactions in the cited portion of Chanan such as read, write, locks for writes, locks for reads, RowLock, etc.).

As per claim 5, Chanan in view of Wolle discloses The distributed pessimistic lock according to claim 4, wherein the lock mode comprises a shared read lock, an exclusive lock, an update lock, an intent read lock, and an intent exclusive lock (see rejection of claim 4 – note that Chanan’s read lock corresponds to the claimed shared read lock and an intent read lock in that it permits more than one read operation and with an intention identified by a read timestamp being assigned before the read operation is started, and the other recited lock modes likewise correspond to Chanan’s disclosure of write locks).


Allowable Subject Matter / Reasons for Allowance
Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable over the relied upon prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome to the 35 U.S.C. 112 and 35 U.S.C. 101 rejections.
 Prior art of record does not teach or suggest  before executing the operation transaction on the HBase system, applying to the lock manager for a locking, by the operation transaction, if the locking is successful, executing a current operation transaction; if the locking failed, waiting for retrying the distributed pessimistic lock; during a locking process, querying a transaction number of the current operation transaction, by the lock manager, if the transaction number of the current operation transaction exists, continuing to query a row number of a data row operated by the current operation transaction; if the transaction number of the current operation transaction does not exist, creating the transaction number, and then continuing to query the row number of the data row operated by the current operation transaction; if the row number of the data row operated by the current operation transaction exists, continuing to query lock holder information; if the row number of the data row operated by the current operation transaction does not exist, creating the row number of the current data row, and then continuing to query the lock holder information; if the lock holder information is queried, determining whether the locking is allowed; if the lock holder information isn't queried, first creating the lock holder information, and then determining whether the locking is allowed; if the locking is allowed, modifying and locking the lock holder 

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
US 20120059668 A1
Pars. 6-7
Pessimistic locks on a distributed architecture
RU 2711348 C1

Pessimistic locks on distributed database
US 20200117651 A1
Pars. 31, 51
Distributed database transactions and pessimistic locks


  Molly Galetto. “Hbase Row Locks”.  2015.  https://web.archive.org/web/20160316051817/http://www.ngdata.com/hbase-row-locks/.
  Andre Medeiros. “HAcid: A lightweight transaction system for HBase.” 2012.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED H HASAN/Primary Examiner, Art Unit 2154